DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 7/2/2020.
Claims 1-13 are pending. 

Information Disclosure Statement
The information disclosure statements (IDS) filed on 7/2/2020 and 2/18/2021 have been considered by Examiner. 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is “a communication section” in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-11, and 13 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Aboul-Magd (USPAN 2019/0116018).
 	Consider claims 1 and 8, Aboul-Magd discloses a wireless communication device in a wireless communication system (see the system of figure 1A) and a corresponding method (see figure 2, reproduced below for convenience) including the wireless communication device that functions as a base station (see base station device 102 in figure 1A) and one or more wireless communication terminals that communicate with the wireless communication device as slave units (see STA units 104-1 to 104-6), the wireless communication device comprising: 
 	a controller (see element 152 in figure 1B) configured to set propriety information that indicates whether or not reception of a packet transmitted from the wireless communication terminals is possible during a downlink transmission period (see abstract and paragraphs 5-6: “sending information about an UL TXOP [which is mapped to the claimed “propriety information”]. The information about the TXOP includes an indication of the TXOP. The method also includes sending a DL transmission to at least one first receiving station. The method also includes, during the TXOP, receiving an UL transmission from at least one second transmitting station. The UL transmission at least partially overlaps in time with the DL transmission”; as a side point, Examiner notes that Aboul-Magd aligns very closely with Applicant’s claimed invention, since both disclosures are aimed at solving the problem of avoiding collisions in full-duplex communications and aim to achieve that problem by using an indication that helps to avoid such a collision); and 
 	a communication section configured to transmit the packet including the propriety information (see elements 154, 156, and 168 in figure 1B: I/O interface, network interface, and antenna, which transmit the packet).


    PNG
    media_image1.png
    578
    821
    media_image1.png
    Greyscale

	
Consider claim 2, Aboul-Magd discloses that the controller sets the propriety information so as to indicate reception possibility or reception impossibility according to a state of uplink communication in which the packet is transmitted from the wireless communication terminals to the wireless communication device (see figure 2 and paragraphs 5-6).  

Consider claim 3, Aboul-Magd discloses that the controller sets the propriety information so as to indicate the reception possibility or the reception impossibility according to the state of the uplink communication during the downlink transmission period (see figure 2 and paragraphs 5-6).

(see figure 2 and paragraph 51: “data frame…with a frame header”), and the propriety information is included in the header part or the data part in the packet from the wireless communication device (see figure 2 and paragraph 8: the TXOP may be sent in a header of the DL transmission).

Consider claim 6, Aboul-Magd discloses that a signal in a part of a communication band when the packet from the wireless communication device is transmitted to the wireless communication terminals or a part of a subcarrier is used as the propriety information (see figure 2 and paragraph 8: the TXOP may be sent in a header of the DL transmission). 

 	Consider claims 9 and 13, Aboul-Mag discloses a wireless communication terminal in a wireless communication system (see the system of figure 1A) and a corresponding method (see figure 2, reproduced below for convenience) including a wireless communication device that functions as a base station (see base station device 102 in figure 1A)  and one or more wireless communication terminals that communicate with the wireless communication device as slave units (see STA units 104-1 to 104-6), the wireless communication terminal comprising: 
 	a controller that controls transmission of a packet to the wireless communication device (see element 152 in figure 1B), during a downlink transmission period when the wireless communication device transmits a packet (see figure 2), according to propriety (see abstract and paragraphs 5-6: “sending information about an UL TXOP [which is mapped to the claimed “propriety information”]. The information about the TXOP includes an indication of the TXOP. The method also includes sending a DL transmission to at least one first receiving station. The method also includes, during the TXOP, receiving an UL transmission from at least one second transmitting station. The UL transmission at least partially overlaps in time with the DL transmission”; as a side point, Examiner notes that Aboul-Magd aligns very closely with Applicant’s claimed invention, since both disclosures are aimed at solving the problem of avoiding collisions in full-duplex communications and aim to achieve that problem by using an indication that helps to avoid such a collision).


    PNG
    media_image1.png
    578
    821
    media_image1.png
    Greyscale


 	Consider claim 10, Aboul-Magd discloses that the packet from the wireless communication device further includes an address (see paragraph 51: the frame includes a MAC header, which includes an address), and the controller controls transmission of the packet to the wireless communication device according to the (see paragraphs 5-6 and 51: transmitting the packet based on the TXOP and the address within the MAC header).

	Consider claim 11, Aboul-Magd discloses that the controller starts preparing the transmit the packet to the wireless communication device in a case where no interference with the wireless communication terminal corresponding to the address occurs and the propriety information indicates reception possibility (see paragraph 52: the AP indicates in the TXOP information provided in the header of the DL transmission a maximum transmit power for the UL transmission so as to avoid interference with the ongoing DL transmission). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Magd (USPAN 2019/0116018) in view of Chang (USPAN 2010/0246531).
Consider claim 5, Aboul-Magd discloses that the packet from the wireless communication device includes a header part and a data part (see figure 2 and paragraph 51: “data frame…with a frame header”) and the propriety information is (see figure 2 and paragraph 8: the TXOP may be sent in a header of the DL transmission).
Aboul-Magd does not specifically disclose that the propriety information is included in the data part in the packet. 
Chang discloses information included in the data part of a packet (see paragraph 83 and figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Aboul-Magd and combine it with the noted teachings of Chang. The motivation to combine these references is to provide a method for a plurality of frames to transmit signals (see paragraph 1 of Chang).

Consider claim 7, Aboul-Magd discloses that the packet from the wireless communication device includes a header part and a data part (see figure 2 and paragraph 51: “data frame…with a frame header”) and the propriety information is included in the header part from the wireless communication device (see figure 2 and paragraph 8: the TXOP may be sent in a header of the DL transmission).
Aboul-Magd does not specifically disclose that the propriety information is included at a plurality of positions of the packet from the wireless communication device. 
Chang discloses information that is included at a plurality of positions of the packet from the wireless communication device (see paragraph 83: coding blocks that are repeated within the frame).
(see paragraph 1 of Chang).

Consider claim 12, Aboul-Magd discloses that the controller refrains from transmitting the packet to the wireless communication device, in a case where the propriety information indicating reception impossibility is detected from the packet that is being received from the wireless communication device, after the controller starts preparing to transmit the packet to the wireless communication device and before the controller starts transmitting the packet to the wireless communication device (see paragraph 9: the indication of the TXOP (which may indicate refraining from transmitting because the UL is unavailable, busy, or may cause a collision) may be sent in a trigger frame broadcast ahead of the DL transmission, i.e. after the controller starts preparing the transmit the packet but before starting to transmit the packet).
Aboul-Magd does not specifically disclose that the propriety information is included at a plurality of positions of the packet from the wireless communication device. 
Chang discloses information that is included at a plurality of positions of the packet from the wireless communication device (see paragraph 83: coding blocks that are repeated within the frame).
(see paragraph 1 of Chang).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAMAL JAVAID/

Primary Examiner, Art Unit 2412